          Case 1:17-cr-00630-ER Document 134 Filed 10/04/19 Page 1 of 1




                                                                    October 4, 2019
By ECF
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark S. Scott,
               S6 17 Cr. 630(ER)


Dear Judge Ramos:

        We write on behalf of our client, Mark Scott, in connection with the superseding
indictment filed yesterday and the Government's letter of last night with respect to arraignment.
I have conferred with Mr. Scott, and he waives arraignment until the pretrial conference of
October 28, 2019. If the Court would prefer an earlier arraignment, both Mr. Scott and counsel
can be available the afternoon of Wednesday, October 9, or anytime on Thursday, October 10,
should this be convenient for the Court. With respect to the motions referenced by the
Government, briefing for which will be complete by Monday, October 7, Mr. Scott is not
requesting oral argument unless the Court would find such argument helpful.


                                                            Respectfully Submitted,

                                                            /s Arlo Devlin-Brown
                                                            Arlo Devlin-Brown


                                                            David M. Garvin
                                                            DAVID M. GARVIN, P.A.
                                                            200 SOUTH BISCAYNE BLVD.
                                                            SUITE 3150
                                                            MIAMI, FL 33131



cc:    Government Counsel
